Citation Nr: 9932176	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for tear, lateral 
ligament, right ankle, postoperative, with traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from July 1968 to September 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from a September 1997 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to an evaluation in 
excess of 20 percent for his service-connected tear, lateral 
ligament, right ankle, postoperative, with traumatic 
arthritis.

In August 1999, the veteran provided testimony at a hearing 
before the undersigned Member of the Board, of which a 
transcript is of record.  [Tr.]


FINDING OF FACT

Residuals of tear, lateral ligament, right ankle, 
postoperative, with traumatic arthritis, are productive of 
marked, but not greater limitation of motion; ankylosis of 
the ankle is not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of tear, lateral ligament, right ankle, 
postoperative, with traumatic arthritis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.2, 4.7, 
4.20, 4.71, Diagnostic Code 5271 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran had repeated 
right ankle sprains which progressed in severity and 
eventually led to ligament instability.  In June 1972, the 
veteran underwent Watson-Jones reconstruction of the right 
ankle after having been diagnosed as having a complete tear 
of the lateral ligament.

The RO initially assigned a 10 percent rating for the 
residual right ankle problems from the date of service 
separation.

Private treatment and evaluative records from mid-1986 show 
that the veteran had been diagnosed as having severe 
traumatic arthritis of the right ankle.  He had hypertrophic 
changes both medially and laterally, as well as loose bodies 
with joint space narrowing, and what one orthopedic surgeon, 
GRR, M.D., described as 20% loss of range of motion.  

VA examination in 1986 showed dorsiflexion of the right ankle 
of 7 degrees, plantar flexion of 25 degrees, and mild 
hypertrophy of the right lateral malleolus.  Strength was 
unimpaired.  The surgical scar was well healed.

The RO assigned a rating of 20 percent for the right ankle 
from September 17, 1986.

The veteran reopened his claim for increased compensation in 
May 1997 with the submission of a VA Form 21-4238.

VA outpatient records were obtained showing that in April 
1997, the veteran had reported having developed right ankle 
swelling several days before.  He said that he had had 
plastic hardware surgically inserted into the right ankle 
several years before.  



On examination of the right ankle, there was erythema, warmth 
and swelling with tenderness over the lateral malleolus.  
This was initially thought to be either soft tissue infection 
or tendonitis.  Vancomycin was started in addition to Keflex, 
and an orthopedic consult was recommended.  He was seen on 
several occasions in April and May 1997 for similar 
complaints of pain and swelling and on several occasions was 
given various medications including for pain.  Some clinical 
notations were made in the file that he was allergic to 
Codeine.

VA X-rays in May 1997 showed an old healed fracture of the 
lateral malleolus and soft tissue swelling of the lateral 
malleolus.  

A magnetic resonance imaging (MRI) was undertaken for VA at 
the Highland Diagnostic Center in May 1997.  The veteran was 
experiencing symptoms of erythema, pain and swelling in the 
right ankle and the MRI was to rule out osteomyelitis.  The 
MRI showed fairly marked heterogeneous signal intensity along 
the lateral aspect of the right ankle beneath the fibula 
which seemed to be the combined result of post-traumatic and 
post-surgical changes.  It was felt that this represented 
hypertrophic bone and perhaps ligamentous calcification or an 
old fracture.  It was felt that there was nothing to indicate 
acute infectious process, but that given the marked signal 
abnormality associated with the distal fibula, this needed to 
be further evaluated, particularly if it were the site of 
tenderness.

On VA examination in August 1997, the veteran reported his 
history of inservice problems which led to surgery.  He said 
that until April 1997, he had done fairly well.  At that 
time, the right ankle had swelled up and turned a dark color, 
and he had been placed on antibiotics and crutches for a 
month.  Follow-up evaluations including the MRI had not shown 
infection, so he was placed on an anti-inflammatory 
medication.  A walking brace was to be worn at all times for 
instability.  

On examination, the veteran walked with a limp favoring the 
right.  He wore a lace-up and Velcro brace on the right 
ankle.  There was what was described as "quite noticeable" 
swelling of the right lateral malleolus.  There was a well-
healed 18 cm. scar on the right lateral leg around the 
lateral malleolus.  There appeared to be no other loose 
motion or lateral instability.  No actual measurements or 
examination findings were recorded.  

Range of motion of the ankle was right plantar flexion of 15 
degrees (compared to left of 45 degrees).  The right ankle 
dorsiflexion was 5 degrees.  The diagnosis was postoperative 
repair of ligaments of the right ankle with limitation of 
motion and functional loss due to pain.

VA outpatient treatment records from July 1997 reveal that 
the veteran had continued to have swelling in the right ankle 
over the past several months.  This was particularly bad in 
the morning.  He was continuing to use his ankle brace.  

In his VA Form 9, Substantive Appeal, received in February 
1998, the veteran stated that he had been prescribed codeine 
for his pain.  However, he declined to take it because it was 
addictive and his work as a mechanic precluded his being 
drowsy, which was one of the side-effects of that medication.  
He asked that he be reevaluated as the most recent 
examination was not adequate to determine ranges of motions 
and other impairment.  He later submitted a statement 
describing the examination and the manner in which he felt it 
had been inadequate.

At the Travel Board hearing held at the RO in August 1999, 
the veteran testified at length as to his continued 
exacerbation of right ankle problems since mid-1997.  He 
stated that he had trouble squatting because of loss of range 
of motion, as well as swelling and arthritis.  Tr. at 3.  He 
was not taking medication at present except for the swelling, 
and received all of his care from VA.  Tr. at 3-4.  The 
veteran testified that he had problems doing chores around 
the house because of his right ankle, and that every day at 
work he was hindered as he could not run, squat and do other 
activities.  Tr. at 4-5.  


The veteran indicated that he was working both as a mechanic 
and running a wrecker service, so his work-weeks run about 80 
hours, and the ankle caused problems with long standing, 
squatting and other required activities.  Tr. at 5.  The only 
time he had actually had to take time off work was in the 
1997 episode when seen on an ongoing basis by VA outpatient 
facilities.  Tr. at 6.  

The veteran described a daily problem with pain in the right 
ankle, pain which was made even more difficult by the fact 
that he did not like to take pain medications, and he 
specifically was allergic to codeine which had been 
prescribed in the past.  Tr. at 7.  He again testified as to 
the lack of completeness in the last VA examination in 
ascertaining actual degrees of motion and other impairment.  
Tr. at 9-10.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 


Nor are ratings assigned to organic diseases and injuries to 
be assigned by analogy to conditions of functional origin. 38 
C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes.  Hicks v. Brown, 8 Vet. App. 
417 (1995): 

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
under the codes or codes will be 
assigned.

(2) where the objectively confirmed 
limitation of motion is not of a 
sufficient degree to warrant a 
compensable rating under the code or 
codes applicable to the joint or joints 
involved, a rating of 10 percent will be 
assigned for each such joint or joints 
affected, "to be combined, not added"; 
and

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned of 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  

A 20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.

For other foot injuries, a 10 percent rating is assignable if 
moderate, a 20 percent rating if moderately severe, or a 30 
percent rating if severe under Diagnostic Code 5284.  This is 
ratable as 40 percent when there is actual loss of use of the 
foot.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right ankle disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

In this case, the veteran has argued that the most recent VA 
examination did not adequately portray the nature of his 
current right ankle disability.  The Board would note from 
the outset that in general, it finds the veteran to be 
entirely credible.  

Nonetheless, there is other evidence of record which supports 
and is consistent with the veteran's statements as to his 
right ankle problems, which appears to genuinely reflect the 
clinical nature of his impairment since sometime in the 
Spring of 1997.  Accordingly, in the aggregate, the Board is 
satisfied that all relevant facts have been developed to an 
adequate extent for an equitable disposition of the case at 
this time without further delay, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).



In assessing the veteran's current right ankle impairment, 
the Board has the benefit of ongoing VA outpatient as well as 
several extensive VA and private orthopedic evaluations 
including MRI and X-rays.  In the latter regard, there is X-
ray evidence of osseous damage, and instability for which the 
veteran wears a brace.  His motions are limited and painful.  

A 30 percent disability evaluation is potentially available 
under Diagnostic Code 5270 for ankylosis of an ankle, in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A review of the 
clinical evidence shows that the veteran's right ankle is 
symptomatic, manifested by marked limitation of motion.  
However, while limitation of motion of the right ankle is 
shown, there is no clinical evidence of right ankle 
ankylosis.  Accordingly, the Board finds that the more 
appropriate Diagnostic Code in this case is 5271.

The veteran's right ankle symptoms also include complaints of 
pain.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered.  DeLuca v. Brown, op. cit. 

However, since 20 percent is the maximum rating available 
under DC 5271, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not applicable in this case.  See Johnston v Brown, 10 
Vet. App. 80, 85 (1997).

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), higher 
evaluations based upon limitation of motion due to pain might 
also be available in some circumstances.  However, the DeLuca 
case does not apply here, again since the veteran is already 
receiving the highest evaluation warranted under Diagnostic 
Code 5271.  See Johnston v. Brown, op.cit. 


Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
concerning traumatic arthritis, substantiated by X-ray 
findings, is ratable as degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

And while the Board agrees that the veteran has marked 
limitation of motion of his right ankle, the maximum 
evaluation of 20 percent for limitation of motion of the 
ankle is currently in effect.

Additionally, the Board notes the Court has held that a 
separate, additional rating may be assigned if the veteran's 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, tender or painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the present case, previous VA examinations have repeatedly 
reported residual right ankle scarring as well healed.  There 
is no other indication in the record that the veteran's scar 
is poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or results in limited 
function.  As such, a separate compensable disability 
evaluation for the residual scar is not warranted.

In this case, the Board finds that the veteran's right ankle 
disability is appropriately rated as 20 percent disabling 
under Diagnostic Code 5271, which is the maximum available 
under that rating code. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the veteran's right 
ankle disability.

Additional Matter

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the criteria 
for assignment of extraschedular evaluation, but did not 
discuss the criteria in light of the veteran's claim.

The Board notes that the right ankle disability has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  In this 
regard, he is admittedly working an 80-hour week.  The right 
ankle disability has not required frequent hospitalization.  
Accordingly, there exists no basis upon which to predicate 
referral of the veteran's claim to the Director of the VA 
Compensation and Pension Service for consideration of an 
increased evaluation on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of tear, lateral ligament, right ankle, 
postoperative, with traumatic arthritis is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

